DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on March 27, 2019.  Claims 1-16 are pending.  Claims 1 and 9 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2016/0101780 to Park.
Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park.

With respect to independent claims 1 and 9, Park discloses  determining, by a controller, a target deceleration profile of the environmentally friendly vehicle based on deceleration event information ahead of the vehicle and a current speed of the vehicle (see paragraphs [0047] and [0052]: a coasting speed profile shows a vehicle speed variation diagram in which the vehicle deceleration is performed by the coasting torque controlled for the drive motor. Also, this is a speed diagram which enables final deceleration of the target vehicle speed by the coasting torque control for the drive motor until a vehicle reaches the deceleration event from a current location thereof); 
calculating, by the controller, a deceleration target speed profile of the vehicle based on the target deceleration profile (See paragraph [0052]:  The minimal motor decelerating force-based coasting speed profile may be defined as a vehicle speed variation profile in which a driver slowly reduces the vehicle speed with the minimal motor deceleration torque through the torque control of the drive motor when taking his/her off the accelerator pedal, allowing the vehicle speed to be reduced to the lower limit speed at the location of the deceleration event.); and 

With respect to dependent claims 2 and 10, Park discloses in response to detecting that a road on which the vehicle decelerates has a slope, determining, by the controller, the target deceleration profile using the slope of the road (see paragraphs [0040] and [0050]:  The highly-detailed map may be three-map data that provide information of the location and target vehicle speed at the deceleration event, and information about the road slope (i.e., inclination) from the current location of a vehicle to the location of the deceleration event.  The coasting guide section described herein may be obtained as a section where a driver needs to take his/her foot off the accelerator pedal in order to decelerate a vehicle to a speed within the final speed allowable error set based on the target vehicle speed when a vehicle reaches the location of the deceleration event by running under the current vehicle speed and road slope (e.g., average slope) conditions and thereafter decelerating through coasting on a road to the deceleration event at the front side of a vehicle.).  
With respect to dependent claims 3 and 11, Park discloses in response to receiving the deceleration event information including traffic light information and traffic situation information that are related to driving of the vehicle, determining, by the controller, whether the vehicle is predicted to be stopped due to a traffic light included in the traffic light information based on the traffic light information and the traffic situation information; and advancing, by the controller, a deceleration target point of the vehicle to determine the target deceleration profile in response to determining that the vehicle will be stopped due to the traffic light (see paragraphs [0010] and [0020]:  When a driver takes his/her foot off the accelerator pedal at an appropriate time after the 
With respect to dependent claims 4 and 12, Park discloses when the vehicle is predicted not to be stopped due to the traffic light, determining, by the controller, whether the vehicle is decelerated due to the signal of the traffic light based 12Attorney Docket No. 048299-983001US (Patent) on the traffic light information and the traffic situation information; and 
in response to determining that the vehicle is decelerated due to the traffic light, reducing, by the controller, a deceleration target speed of the deceleration target speed profile (see paragraph [0047]:  a coasting speed profile shows a vehicle speed variation diagram in which the vehicle deceleration is performed by the coasting torque controlled for the drive motor. Also, this is a speed diagram which enables final deceleration of the target vehicle speed by the coasting torque control for the drive motor until a vehicle reaches the deceleration event from a current location thereof.).  
Park discloses wherein the calculating of the deceleration target speed profile of the vehicle includes: calculating, by the controller, the deceleration target speed profile by integrating the target deceleration profile over deceleration travel time of the vehicle (see paragraphs [0016] and [0017]:  Notably, time (i.e., coasting guide section in FIG. 2) for guiding a driver to the timing for coasting (i.e., accelerator pedal-off timing) is relatively short (see time interval for guiding coasting as shown in FIG. 2). When a driver cannot recognize an appropriate accelerator pedal-off point during the short time period within the final speed allowable error, coasting becomes impossible. Even when a guide function is provided, the function does not operate if the appropriate timing is missed.  On the other hand, in an eco-friendly vehicle, the speed profile for deceleration of a vehicle can be controlled within the final speed allowable error through a coasting torque control on the drive motor. Thus, even with the final speed allowable error of the final speed set constant, it is possible to extend the time period for guiding a driver to coasting.).  
With respect to dependent claims 6 and 14, Park discloses wherein the deceleration event information includes static traffic information and dynamic traffic information (see paragraphs [0059] and [0060]: Particularly, since a driver can recognize the vehicle progress degree in the coasting guide section when guided to coasting, a driver may select a deceleration timing (i.e., accelerator pedal-off timing) within the coasting guide section in consideration of the rear traffic state.  At the initial stage of the coasting guide section, when a driver takes his/her foot off the accelerator pedal, the fuel efficiency may increase, but the traffic flow may be blocked. For this reason, a driver may be allowed to select the deceleration timing when a vehicle is in entrance state to the coasting guide section. For this, the controller may control the operation of the information providing unit so as to inform a driver of the vehicle progress degree, i.e., the relative location information of a vehicle within the coasting guide section in accordance with a predetermined guide method.).  
Park discloses wherein a target deceleration of the target deceleration profile is greater than a predetermined target declaration when the current speed of the vehicle is less than a predetermined speed (see paragraph [0051]:  the upper limit speed and the lower limit speed which regulate the upper limit speed allowable error range at the corresponding deceleration event based on the target vehicle speed of the location of the deceleration event, and the final speed allowable error corresponding to a difference between the upper limit speed and the lower limit speed may be preset.  A minimal motor decelerating force-based coasting speed profile which can decelerate a vehicle from a current vehicle speed to an upper limit speed within the final speed allowable error may be set, and a maximum motor decelerating force-based coasting speed profile which can decelerate a vehicle from a current vehicle speed to a lower limit speed within the final speed allowable error may be set.).  
With respect to dependent claims 8 and 16, Park discloses wherein a target deceleration of the target deceleration profile corresponds to speeds of a predetermined range including the current speed of the vehicle (see paragraph [0051]:  the upper limit speed and the lower limit speed which regulate the upper limit speed allowable error range at the corresponding deceleration event based on the target vehicle speed of the location of the deceleration event, and the final speed allowable error corresponding to a difference between the upper limit speed and the lower limit speed may be preset.  A minimal motor decelerating force-based coasting speed profile which can decelerate a vehicle from a current vehicle speed to an upper limit speed within the final speed allowable error may be set, and a maximum motor decelerating force-based coasting speed profile which can decelerate a vehicle from a current vehicle speed to a lower limit speed within the final speed allowable error may be set.).  

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2014/0379213 to Otake.
Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otake.
Park discloses determining, by a controller, a target deceleration profile of the environmentally friendly vehicle based on deceleration event information ahead of the vehicle and a current speed of the vehicle (see paragraph [0065]:  he position rating unit 51a outputs the current position information to the temporary stop/curve information acquiring unit 51b and the subtracting unit 51c.  The temporary stop/curve information acquiring unit 51b acquires the target position information indicating the temporary stop position located at the front side in the traveling direction of the vehicle 2, the curve entry position where the deceleration of the vehicle speed is expected, and the deceleration stop position where the vehicle speed is decelerated to a predetermined speed (which also includes the case of the speed=0) by referring to the map information stored in the database 15, various information obtained by the actual traveling state of the vehicle 2, or the learning information based on the current position information input from the position rating unit 51a.  The temporary stop/curve information acquiring unit 51b outputs the target position information to the subtracting unit 51c.  The subtracting unit 51c calculates a difference between the position of the vehicle 2 indicated by the current position information input from the position rating unit 51a and the position indicated by the target position information input from the temporary stop/curve information acquiring unit 51b, and calculates the remaining distance to the temporary stop position, the curve entry position, or the deceleration stop position.); 
calculating, by the controller, a deceleration target speed profile of the vehicle based on the target deceleration profile (see paragraph [0076]:  the target brake deceleration speed is the target deceleration speed of the vehicle 2 when the driver performs the brake operation.  The target brake deceleration speed is set to a fixed value in advance in response to the deceleration speed in a degree that the driver does not feel a sudden brake operation and does not feel uncomfortable, for example, when the driver performs the ON operation of the brake operation.  Here, since the vehicle control system 3 is the hybrid system, it is more desirable that the target brake deceleration speed is set to the deceleration speed having a slight margin with respect to 
operating, by the controller, a driving motor of the vehicle based on the deceleration target speed profile to decelerate the vehicle (see paragraph [0082]: the target brake operation start latest position corresponds to the brake operation start position where the vehicle 2 can be decelerated with respect to the temporary stop position, the curve entry position, the deceleration stop position, or the stop position set by the red signal (hereinafter, referred to as the "stop position or the like" in some cases) at the target brake deceleration speed when the driver performs the brake operation at the timing at which the vehicle speed of the vehicle 2 becomes the target brake operation start lower-limit vehicle speed.  The target brake operation start earliest position corresponds to the brake operation start position where the vehicle 2 can be decelerated at the target brake deceleration speed with respect to the stop position or the like when the driver performs the brake operation at the timing at which the vehicle speed of the vehicle 2 becomes the target brake operation start upper-limit vehicle speed.).  
With respect to dependent claims 2 and 10, Park discloses wherein the determining of the target deceleration profile of the environmentally friendly vehicle includes: in response to detecting that a road on which the vehicle decelerates has a slope, determining, by the controller, the target deceleration profile using the slope of the road (see paragraphs [0052] and [0065]:  The database 15 stores map information including road information, various information or learning information 
With respect to dependent claims 3 and 11, Park discloses comprising: in response to receiving the deceleration event information including traffic light information and traffic situation information that are related to driving of the vehicle, determining, by the controller, whether the vehicle is predicted to be stopped due to a traffic light included in the traffic light information based on the traffic light information and the traffic situation information; and advancing, by the controller, a deceleration target point of the vehicle to determine the target deceleration profile in response to determining that the vehicle will be stopped due to the traffic light (see paragraphs [0051] and [0077]:  the signal information includes a position information of a traffic light at the front side of the vehicle 2 in the traveling direction, signal cycle information on a lighting cycle of a blue signal, a yellow signal, and a red signal or a signal change timing, and the like. The wireless communication device 14 is electrically connected to the ECU 50, and outputs a signal on the estimation information to the ECU 50.  The target calculating unit 53 b calculates the earliest timing and the latest timing based on the same accelerator OFF deceleration speed to a predetermined position, the same target brake deceleration speed, and the different target brake operation start vehicle speed based on the current vehicle speed of the vehicle 2.). 
Park discloses comprising: when the vehicle is predicted not to be stopped due to the traffic light, determining, by the controller, whether the vehicle is decelerated due to the signal of the traffic light based 12Attorney Docket No. 048299-983001US (Patent)on the traffic light information and the traffic situation information; and in response to determining that the vehicle is decelerated due to the traffic light, reducing, by the controller, a deceleration target speed of the deceleration target speed profile (see paragraph [0082]:  the target brake operation start latest position corresponds to the brake operation start position where the vehicle 2 can be decelerated with respect to the temporary stop position, the curve entry position, the deceleration stop position, or the stop position set by the red signal (hereinafter, referred to as the “stop position or the like” in some cases) at the target brake deceleration speed when the driver performs the brake operation at the timing at which the vehicle speed of the vehicle 2 becomes the target brake operation start lower-limit vehicle speed. The target brake operation start earliest position corresponds to the brake operation start position where the vehicle 2 can be decelerated at the target brake deceleration speed with respect to the stop position or the like when the driver performs the brake operation at the timing at which the vehicle speed of the vehicle 2 becomes the target brake operation start upper-limit vehicle speed. In the vehicle 2, since the vehicle speed of the vehicle 2 becomes the target brake operation start vehicle speed at the target brake operation start position, the vehicle 2 can be decelerated at the target brake deceleration speed with respect to the stop position or the like when the driver performs the brake operation at the target brake operation start latest position and the target brake operation start vehicle speed.).
With respect to dependent claims 5 and 13, Park discloses wherein the calculating of the deceleration target speed profile of the vehicle includes: calculating, by the controller, the deceleration target speed profile by integrating the target deceleration profile over deceleration travel time of the vehicle (see paragraph [0079]:  the target calculating unit 53b calculates the first predetermined position from the target brake operation start lower-limit vehicle speed and the target brake deceleration speed, and calculates the earliest timing based on the first 
With respect to dependent claims 6 and 14, Park discloses wherein the deceleration event information includes static traffic information and dynamic traffic information (see paragraphs [0063] and [0066]: The first information calculating unit 51 calculates a remaining distance from the vehicle 2 to the temporary stop position or the curve entry position at the front side in the traveling direction based on the static infra information, for example, map information including road information.  The second information calculating unit 52 calculates the remaining distance to the stop position by the red signal at the front side in the traveling direction from the vehicle 2 based on the dynamic infra information, for example, the signal information or the like.).  
With respect to dependent claims 7 and 15, Park discloses wherein a target deceleration of the target deceleration profile is greater than a predetermined target declaration when the current speed of the vehicle is less than a predetermined speed (see paragraph [0111]:  the deceleration speed requested in response to the driver's brake operation becomes higher than the target brake deceleration speed A_brake.  In this case, in the vehicle control system 3, the efficiency of recycling the movement energy of the vehicle 2 is slightly degraded because a part of the movement energy of the vehicle 2 is consumed as the heat energy by the friction braking operation.).
With respect to dependent claims 8 and 16, Park discloses wherein a target deceleration of the target deceleration profile corresponds to speeds of a predetermined range including the current speed of the vehicle (see paragraph [0147]:  he target calculating unit 53b reversely calculates the brake operation start position where the vehicle 2 can be stopped at the stop 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661